DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sieber et al. (US 2018/0083349 A1).
In regards to claim 1, Sieber discloses, in figure 5, an inductive charging device (Fig. 5, 104) for a vehicle (Fig. 1, 604), the charging device comprising: a transmitter coil structure (114) for inductive charging a battery (Fig. 3, 236, par 0024) of a vehicle (Fig. 1, 604) by means of generating an electromagnetic field to induce a charging current in a receiver coil structure (Fig. 3, 118) of the vehicle (Par 0024, 0026); a current supply  (Fig. 1, 602) for energizing the transmitter coil structure (Fig. 1, 114); a sensor coil structure (405; par 0052) having a number of sensor coils (405a, 405b, 405n, par 0052); an electronic controller (416) configured to set the inductive charging device (104) into a passive detection mode (480) while an inductive charging procedure takes place (Par 0052) and to set the inductive charging device (104) into an active detection mode (460) if an inductive charging procedure is not actually being performed (Par 0058); a passive electronic evaluation system (480), configured to evaluate a current that is induced in the sensor coil structure (The foreign object detector circuit 480 is configured to sense this change in impedance, for example, as a change in the current flow or voltage level for generating the magnetic field within the sense area, par 0053) and to use it for a passive metal object detection, MOD, in the area of the transmitter coil structure (114; par 0053); and an active electronic sensor system (460), which is configured to generate a magnetic sensor field (Par 0049, 0055) for the active MOD procedure in the area of the transmitter coil structure (114) by means of at least in 
In regards to claim 4, Sieber disclose, in figure 5, the charging device as claimed in claim 1, wherein the active electronic sensor system (460) is configured to detect at least one electrical characteristic at least of one sensor coil (405a-405n) of the sensor coil structure (Par 0053, 0055, the  presence detector circuit 460 detects a presence of a foreign object which the controller circuit 416 communicates with the control signals to the foreign object detector circuit 480 to activate one or more of the sense coils 405. The foreign object detector circuit 480 is configured to sense this change in impedance, for example, as a change in the current flow or voltage level for generating the magnetic field within the sense area) and to perform the MOD procedure whilst using the at least one detected electrical characteristic (par 0049, 0053, 0055).
In regards to claim 5, Sieber disclose, in figure 5, the charging device as claimed in claim 4, wherein the active electronic sensor system (460) is configured to detect at least one electrical characteristic at least of one sensor coil (405a-405n) of the sensor coil structure, said one sensor coil being energized to generate the magnetic sensor field (Par 0053, 0055, the  presence detector circuit 460 detects a presence of a foreign object and generates a magnetic sensor field to the controller circuit 416 which then communicates with the control signals to the foreign object detector circuit 480 to activate one or more of the sense coils 405. The foreign object detector circuit 480 is configured to sense this change in impedance, for example, as a change in the current flow or voltage level for generating the magnetic field within the sense area), and to perform the MOD procedure whilst using the at least one detected electrical characteristic (par 0049, 0053, 0055).
In regards to claim 6, Sieber disclose, in figure 5, the charging device as claimed in claim 4, wherein the active electronic sensor system (460) is configured to detect at least one electrical characteristic at least of one sensor coil (405a-405n) of the sensor coil structure, (Par 0053, 0055, the  presence detector circuit 460 detects a presence of a foreign object which the controller circuit 416 communicates with the control signals to the foreign object detector circuit 480 to activate one or more of the sense coils 405. The foreign object detector circuit 480 is configured to sense this change in impedance, for example, as a change in the current flow or voltage level for generating the magnetic field within the sense area), said one sensor coil not being energized during the procedure of generating the magnetic sensor field (Par 0055, the foreign object detector circuit 480 can supply the current to one or more of the sense coils 405. Thereby, by selectively activating and/or disabling the sense coils 405, the controller circuit 416 can utilize the foreign object detector circuit 480 to be activated for identifying an object within a sense area and be disabled when there are no objects present), and to perform the MOD procedure whilst using the at least one detected electrical characteristic  (par 0049, 0053, 0055).
In regards to claim 7, Sieber disclose, in figure 5, a method for monitoring an inductive charging device (104) for a vehicle (Fig. 1, 604), the method comprising: performing a passive metal object detection procedure (480) (MOD) while a battery (Fig. 3, 236, par 0024) of a vehicle (Fig. 1, 604) is being inductively charged by means of generating an electromagnetic field to induce a charging current in a receiver coil (Fig. 3 118), structure of the vehicle (Par 0054, 0058, the foreign object detector circuit 480 and/or the controller circuit 416 may be an example of a driving circuit configured to drive the one or more sense coils 405 with a current to generate one or more magnetic fields); and performing an active MOD procedure (460) at points in time at which inductive charging is not taking place (Par 0058, the selector circuit 430 may selectively activate the transmit antenna 114 when the presence detector circuit detects the receive antenna 118 within the charging area of the transmit .
Allowable Subject Matter
Claims 2-3, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896